DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim(s) 10 and 12 is/are objected to because of the following informalities. Appropriate correction is required:  
In claim(s) 10, the term ‘with’ should be amended to recite ‘by 
In claim(s) 12, the preposition ‘placed on’ should be amended to recite ‘positioned upon 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 7-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi (US 20060106378 A1 – cited in IDS).

For claim(s) 7-8, Kobayashi teaches A tissue dividing jig [100-500] for dividing a needle biopsy tissue [entire disclosure – see at least abstract] in a longitudinal direction [direction A – Fig. 1, ¶58] corresponding to an axial direction along a biopsy needle [direction A can correspond to an axial direction of a biopsy needle; more generally, the claim(s) limits a jig which is for tissue from a needle and thus this amendment appears to limit the arrangement of the jig relative to a biopsy needle only as an intended use], the tissue dividing jig comprising: 
a tissue dividing base [300-400] having a tissue placement portion [31-36, 400] on which the needle biopsy tissue is to be placed; [Fig. 37]; 
a cutting blade set; [21]; 
and a biopsy needle guide that can fix a biopsy needle carrying the needle biopsy tissue collected therewith in a lengthwise direction corresponding to the axial direction along the biopsy needle, [a number of positioning structures in Kobayashi constitute(s), under BRI, a form of a ‘needle guide’ in that (at least) a biopsy needle device can rest or be positioned upon or against them when depositing tissue into 41a-b such as guides 32, edge 35, even the surface 41 forming 41a-b itself can rest a needle thereupon],
wherein the cutting blade set is provided with a cutting blade member [200] and a guide portion, [100], 
the tissue dividing base and the cutting blade set have a positioning mechanism [32] that mutually fixes a position of the tissue dividing base and a position of the cutting blade set, [Figs. 36-40; ¶74]
the cutting blade member is provided with a cutting blade [21] extending in the  longitudinal direction [A] of the tissue placement portion, [Figs. 1-2], 
the guide portion guides the cutting blade member to move the cutting blade member to a fixed position on the tissue dividing base, [¶¶103-104]
and the cutting blade is disposed at a position where, when the cutting blade set is disposed at a predetermined position on the tissue dividing base by the positioning mechanism and the cutting blade member is moved using the guide portion, the cutting blade divides the needle biopsy tissue placed on the tissue placement portion into two fragments in the longitudinal direction. [shown in Figs. 37-41 with Fig. 41 showing tissue 700 divided in to at least two fragments].  

For claim(s) 9 and 12 Kobayashi teaches a sheet-like member [41] having an affinity for the needle biopsy tissue [41 being a sponge has at least some amount of ‘affinity’ (i.e., binding ability / adsorption / absorption) for lymph node tissue 700] is further positioned upon the tissue placement portion. [41 upon 42 and 300]. 

For claim(s) 10 and 13, Kobayashi teaches the sheet-like member can be divided by the cutting blade. [cutting sponge 41 along with tissue 700 per ¶104]. 

For claim(s) 11 and 14, Kobayashi teaches the tissue dividing base can be divided at a cutting position of the needle biopsy tissue. [where sponge 41 of 400 is cut and divided with tissue 700 per ¶104 and where, more generally per Figs. 31-37, the device is assembled such that individual elements (such as 100 from 300 and 300 from 400) can be said to be divided (i.e., held separate) ‘at a cutting position’]. 

Response to Arguments
Applicant's arguments filed 4/29/22 have been fully considered but they are not persuasive.
Applicant argues
Kobayashi discloses a cutting device for "sentinel lymph node biopsy" meaning that an entire lymph node is removed from the body of a patient during surgery as discussed in para. [0004] of Kobayashi. Such lymph nodes have an elliptical spherical shape as discussed in para. [0005].
Hence, the shape of the lymph nodes is entirely different from the shape of a biopsy needle. As a consequence, the Applicant respectfully submits that it is inherent that the Kobayashi device is not suitable for dividing a needle biopsy tissue as recited in Claims 7 and 8. 
Specifically, Fig. 23 shows recesses 41a and 41b for the samples to be placed in, having an oval shape with a diameter of 20 mm and 12 mm as indicated in the specification in para. [0077] such that lymph nodes fit into the recesses. However, a biopsy needle cannot be placed into those recesses. As a consequence, the recesses 41a and 41b cannot be considered a biopsy needle guide as set forth in the rejection. The Applicant, therefore, respectfully submits that Kobayashi fails to explicitly or implicitly disclose all of the structure recited in Claims 7 and 8. 
The differences between Kobayashi and the devices recited in Claims 7 and 8 are shown in Fig. 5 of the Applicant's drawings where a member that is needed at the time of transferring an elongated tissue fragment collected with a biopsy needle to a tissue placement portion 101, 202 or 302, or a sheet-like member 109 directly from the biopsy needle. The needle biopsy tissue cannot be transferred easily once it is removed from the biopsy needle. Accordingly, it is necessary to fix the biopsy needle at a predetermined position in the lengthwise direction using the biopsy needle guide to place the needle biopsy tissue reliably at a selected/desired position. 
In sharp contrast, cutting needle biopsy tissue is simply not disclosed in Kobayashi and, thus, a biopsy needle guide inherently is not disclosed by Kobayashi. The Applicant, therefore, again respectfully submits that Kobayashi does not anticipate Claims 7-14 under 35 USC §102. Withdrawal of the rejection is respectfully requested.

Examiner respectfully disagrees.  Applicant’s arguments appear to be centered around an intended biopsy needle of a given size and shape which (allegedly) could not properly hold or deposit lymph node tissue.  Examiner respectfully submits that such a line of argument is an over-reliance on the intended needle which could interface with the claimed tissue dividing jig.  Examiner notes that the claim(s) recite a tissue dividing jig and not, as appears to be the focus of Applicant’s arguments, a biopsy needle.  Examiner respectfully submits that a biopsy needle of a given gauge/size/design could well and reasonably obtain a whole lymph node for sampling and then deposit said sample onto the jig of Kobayashi while rested against the sides and bottom plate structure thereof — thus meeting the intended use of the claimed jig.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.


Pertinent Prior Art
Prior art made of record and not relied upon which is considered pertinent to applicant's disclosure is provided in the Notice of References Cited (form PTO-892) herewith.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342. The examiner can normally be reached Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN S MELHUS/Examiner, Art Unit 3791

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791